       Case 2:18-cr-00100-JAM Document 56 Filed 08/07/20 Page 1 of 4



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700
     Fax 916-498-5710
5
     Attorney for Defendant
6    SCOTT HOWARD
7
                                 IN THE UNITED STATES DISTRICT COURT
8
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA,                    Case No. 2:18-cr-100 JAM
10
                       Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
11                                                 STATUS CONFERENCE
              v.
12
      SCOTT HOWARD,                                 DATE:          August 25, 2020
13                                                  TIME           9:30 a.m.
                       Defendant.                   JUDGE:         Hon. John A. Mendez
14
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney through Amy Schuller Hitchcock, Assistant United States Attorney, attorney for
18   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P.
19   Negin, Attorneys for Scott Howard, that the status hearing scheduled for August 25, 2020, be
20   continued to October 20, 2020 at 9:30 a.m., and that the Court exclude time pursuant to the
21   Speedy Trial Act.
22           On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in
23   the Eastern District of California “until further notice.” Further, pursuant to General Order 611,
24   this Court’s declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit
25   Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial emergency, this Court
26   has allowed district judges to continue criminal matters.
27           This and previous General Orders, as well as the declarations of judicial emergency, were
28   entered to address public health concerns related to COVID-19.
                                                    1
     Stipulation and Proposed Order to                             United States v. Howard, 2:18-cr-100-JAM
     Continue Status Conference
       Case 2:18-cr-00100-JAM Document 56 Filed 08/07/20 Page 2 of 4



1            Although the General Orders and declarations of emergency address the district-wide
2    health concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice
3    provision “counteract[s] substantive openendedness with procedural strictness,” “demand[ing]
4    on-the-record findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006).

5    “[W]ithout on-the-record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507.

6    Moreover, any such failure cannot be harmless. Id. at 509; see also United States v. Ramirez-

7    Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice

8    continuance must set forth explicit findings on the record “either orally or in writing”).

9            Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both

10   mandatory and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent

11   declaration of judicial emergency require specific supplementation. Ends-of-justice

12   continuances are excludable only if “the judge granted such continuance on the basis of his

13   findings that the ends of justice served by taking such action outweigh the best interest of the

14   public and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such

15   period is excludable unless “the court sets forth, in the record of the case, either orally or in

16   writing, its reason or finding that the ends of justice served by the granting of such continuance

17   outweigh the best interests of the public and the defendant in a speedy trial.” Id.

18           The General Orders and declaration of judicial emergency exclude delay in the “ends of

19   justice.” 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not

20   directly address continuances stemming from pandemics, natural disasters, or other emergencies,

21   this Court has discretion to order a continuance in such circumstances.

22           Also, On July 15, 2020, the Court on its own motion moved the status conference from

23   August 11, 2020 to August 25, 2020 (Doc 54).
             In light of the societal context created by the foregoing, this Court should consider the
24
     following case-specific facts in finding excludable delay appropriate in this particular case under
25
     the ends-of-justice exception, § 3161(h)(7) (Local Code T4).
26
             Counsel for defendant desires additional time to prepare the case with Mr. Howard,
27
     including mitigation records relating to his mental health as well as to advise him regarding a
28
                                                      2
     Stipulation and Proposed Order to                               United States v. Howard, 2:18-cr-100-JAM
     Continue Status Conference
       Case 2:18-cr-00100-JAM Document 56 Filed 08/07/20 Page 3 of 4



1    potential resolution of the charges. Mr. Howard continues to be on strict Adam Walsh Act
2    pretrial conditions that do not allow for internet access in his home. Thus, Mr. Howard has no
3    secure environment or devices to be able to effectively appear in this court virtually.
4            Given the global pandemic in combination with Mr. Howard’s restricted access to the

5    internet or devices that connect to the internet, counsel needs more time to effectively consult

6    with him.

7            Counsel for defendant believes that failure to grant the above-requested continuance

8    would deny her the reasonable time necessary for effective preparation, taking into account the

9    exercise of due diligence and the difficulties that the COVID-19 pandemic creates for effective

10   client preparation and consultation.

11           The government does not object to the continuance.

12           In addition, because of the public health concerns cited by the General Orders and

13   declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

14   ends-of-justice delay is particularly apt in this case.

15           Based on the above-stated findings, the ends of justice served by continuing the case as

16   requested outweigh the interest of the public and the defendant in a trial within the original date

17   prescribed by the Speedy Trial Act.

18            Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

19   excluded from August 11, 2020 through and including October 20, 2020, pursuant to 18 U.S.C.

20   §3161 (h)(7)(A)and (B)(iv) [reasonable time to prepare] and General Order 479, Local Code T4

21   based upon continuity of counsel and defense preparation.

22
     DATED: August 6, 2020                           Respectfully submitted,
23
                                                     HEATHER E. WILLIAMS
24                                                   Federal Defender
25
                                                     /s/ Lexi P. Negin
26                                                   LEXI P. NEGIN
                                                     Assistant Federal Defender
27                                                   Attorney for Scott Howard
28
                                                      3
     Stipulation and Proposed Order to                              United States v. Howard, 2:18-cr-100-JAM
     Continue Status Conference
       Case 2:18-cr-00100-JAM Document 56 Filed 08/07/20 Page 4 of 4



1
     DATED: August 6, 2020                         MCGREGOR W. SCOTT
2                                                  United States Attorney

3                                                  /s/ Amy Schuller Hitchcock
                                                   AMY SCHULLER HITCHCOCK
4                                                  Assistant United States Attorney
5                                                  Attorney for Plaintiff

6
                                                  ORDER
7
             IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
8
     stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
9
     its order. The Court specifically finds the failure to grant a continuance in this case would deny
10
     counsel reasonable time necessary for effective preparation, taking into account the exercise of
11
     due diligence. The Court finds the ends of justice are served by granting the requested
12
     continuance and outweigh the best interests of the public and defendant in a speedy trial.
13
             The Court orders the time from August 11, 2020, up to and including October 20, 2020,
14
     shall be excluded from computation of time within which the trial of this case must be
15
     commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and(B)(iv)
16
     [reasonable time for counsel to prepare] and General Order 479, (Local Code T4). It is further
17
     ordered the August 25, 2020 status conference is vacated and shall be continued until October
18
     20, 2020, at 9:30 a.m.
19
20
     Dated: August 7, 2020                                 /s/ John A. Mendez____________
21                                                         Hon. John A. Mendez
                                                           United States District Court Judge
22
23
24
25
26
27
28
                                                     4
     Stipulation and Proposed Order to                              United States v. Howard, 2:18-cr-100-JAM
     Continue Status Conference
